Welcome
I welcome to the European Parliament a delegation from Rwanda headed by the Minister for External Affairs and Cooperation, Mrs Rosemary Museminali.
Mrs Museminali is accompanied by the Chairman of the Senate Committee for External Affairs, Mr Valence Munyabagisha, by the Vice-President of the Chamber of Deputies, Mr Jean Damascène Ntawukuriryayo, and by the Senior Director for Europe, the United States, the UN and international organisations in the Foreign Ministry, Mr Balthazar Rutsinga.
On behalf of the whole of Parliament, I wish the delegation a very warm welcome!
(Applause)